Title: To Thomas Jefferson from Henry Guest, 20 July 1807
From: Guest, Henry
To: Jefferson, Thomas


                        
                            Sir
                            
                            Brunswick Colony July 20th 1807
                        
                        The Sleapy Governor of Our Country is ed
                        The Fleet [has arms in  Land]
                        The trembling hand of four
                            [Years] bley
                            around the president of United America.
                        The Late Murderous attack on one of our Ships of War as published in Some of the papers Ther was three Killd
                            and twenty men wounded. I apprehend the reason of this great
                            difference was that the Splinters for the Masts
                            [Mischief]—To prevent this Evil, for the future,  be well nailed on All the Lids and thirteen of our Ships of War and gun boats The Nails Large head and
                            flat points about [2½] inches Long poi
                            together—Take a six inch sound plank, well served as above.  add to
                            that through its  a plank of the same  prepared  the same size, call through it which
                            will be a full proof whither I am Right or Rong in this Experiment—
                        Seeing the Enclosed that is Each week of Mr. Duains papers  you
                            will be pleased to take as My appollogy in addressing the presedant
                            with this—as the Secretary of the Navy has not heretofore thought it propper Even to be so Cival as to acknowledge my  Laboured thoughts.
                        
                            We may remember that Mr.
                            Price was not struck by a Ball. He was Killed by a
                            Splinter so that if proof as
                            above it may save many
                             and brave men from pain
                                and death.
                   I am Sir Your Exelencys Most Humble Servt.
                        
                            Henry Guest
                     
                        
                    